Citation Nr: 1026105	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-13 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disability.
 
2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an increased rating for traumatic arthritis of 
the left knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO denied entitlement to 
service connection for a right knee disability and denied the 
Veteran's petition to reopen the claim for service connection for 
impairment of the right shoulder as new and material evidence had 
not been submitted.  Jurisdiction over the Veteran's claim was 
subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for a right knee 
disability and entitlement to an increased rating for traumatic 
arthritis of the left knee are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied the Veteran's 
claim for service connection for impairment of the right shoulder 
as there was no medical evidence of a right shoulder disability.

2.  Evidence received since the April 1996 RO decision includes 
information that was not previously considered and which relates 
to an unestablished fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial. 

3.  The Veteran had symptomatology of a right shoulder condition 
in service, and there is post-service continuity of right 
shoulder symptomatology demonstrating a nexus between the 
Veteran's current right shoulder disability and the in-service 
symptomatology.


CONCLUSIONS OF LAW

1.  The RO's April 1996 rating decision that denied the claim for 
service connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  The evidence received since the April 1996 decision is new 
and material and sufficient to reopen the claim for service 
connection for a right shoulder disability.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for a right shoulder 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In light of the Board's favorable decision in reopening the claim 
for service connection for a right shoulder disability and as the 
Board is granting the underlying claim, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a 
right shoulder disability in April 1996 as there was no medical 
evidence of a right shoulder disability.  See Brammer v. 
Derwinski, 3 Vet. App.223, 225 (1992).  The Veteran was notified 
of the RO's decision, he submitted a notice of disagreement (NOD) 
in April 1997, and he was sent a statement of the case (SOC) in 
July 1997.  He did not submit a substantive appeal (VA Form 9) in 
response to the SOC and the April 1996 decision, therefore, 
became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the April 1996 denial 
include private medical treatment records.  As this additional 
evidence shows that the Veteran has been diagnosed as having 
various right shoulder disabilities, the evidence is new and 
material and the Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's private treatment records reveal that he has been 
diagnosed as having various right shoulder disabilities.  For 
example, an April 1996 MRI report from CDI Lakewood indicated 
diagnoses of mild tendinosis within the supraspinatus and 
subscapularis tendons, mild intraarticular biceps tendinosis, and 
mild subdeltoid bursitis.  Therefore, a current right shoulder 
disability is demonstrated.

There is also evidence of in-service symptoms of a right shoulder 
disability and of a continuity of symptomatology.  The Veteran's 
service treatment records indicate that on several occasions from 
November 1971 to January 1974 he was treated for right shoulder 
pain and was diagnosed as having bursitis and possible 
tendonitis.

An April 1996 VA examination report reveals that the Veteran 
reported that he began to experience right shoulder pain in 1972, 
he was diagnosed as having bursitis, and was prescribed 
medication for the pain.  Despite the pain treatment he continued 
to have right shoulder pain at the time of the April 1996 VA 
examination.  The pain occurred 2 to 3 times a month and 
increased in frequency with strenuous activities.  He was not 
taking medication at the time of the examination and the pain was 
somewhat alleviated by rest.

Examination of the right shoulder revealed mild stiffness and 
minimal pain on motion, but examiner reported that there was no 
limitation of motion.  X-rays of the shoulder were normal.  The 
Veteran was diagnosed as having chronic bursitis involving the 
right shoulder.

A July 1996 VA treatment note reveals that the Veteran reported a 
chronic right shoulder condition.  No further details or 
description was provided.  

A November 1996 examination report from Orthopaedics and Sports 
Medicine indicates that the Veteran reported right shoulder 
problems.  Examination of the shoulder revealed that cuff signs 
for resisted abduction and Job's test were positive. 

In statements dated in December 2005, the Veteran and his wife 
reported that he had experienced right shoulder pain since the 
early 1970s.  There was also popping of the shoulder.  The 
shoulder pain had gotten worse over the years and it continuously 
affected the Veteran.

Private treatment records dated from September 2005 to April 2006 
reveal that the Veteran reported right shoulder pain which he had 
experienced ever since the 1970's, when he was a gate guard in 
service.  The pain was described as a constant ache and 
intermittent sharp pains which were aggravated when he would lie 
on his right shoulder or with sudden movements of the right arm.  
The pain was alleviated with certain positions.  There was also 
right shoulder stiffness and weakness.

Examinations revealed tenderness on palpation of the shoulder 
over the biceps muscle and on palpation at the bicipital groove.  
Motion of the shoulder was abnormal in that abduction was limited 
to 105 degrees and pain was elicited by shoulder motion.  There 
were moderate impingement signs with forward flexion.  

X-rays revealed small undersurface spurring with some early 
changes to the acromioclavicular joint.  Diagnoses of tendonitis 
of the rotator cuff, mild impingement with chronic overhead 
activities, mild tendinosis within the supraspinatus and 
subscapularis tendons, mild intraarticular biceps tendinosis, and 
mild subdeltoid bursitis were provided.

The Veteran is competent to report symptoms of his right shoulder 
disability, such as pain, stiffness, and weakness, as well as a 
continuity of right shoulder symptomatology, his reports are 
consistent with the evidence of record, and there is nothing to 
explicitly contradict his reports.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  As the Veteran was treated 
for a right shoulder condition in service, he has been diagnosed 
as having a current right shoulder disability, and there is 
evidence of a continuity of right shoulder symptomatology since 
service, the criteria for service connection for the currently 
diagnosed right shoulder disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



ORDER

New and material evidence has been received, the petition to 
reopen the claim for service connection for a right shoulder 
disability is granted.

Entitlement to service connection for a right shoulder disability 
is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McClendon, 20 Vet. App. at 83.

The Veteran's medical records indicate that he has been diagnosed 
as having various right knee disabilities.  For example, a 
September 2005 VA examination report indicated a diagnosis of 
traumatic arthritis of the right knee.  Thus, a current right 
knee disability has been demonstrated.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

The evidence reveals that the Veteran's right knee disability may 
have existed prior to service.  His July 1971 entrance 
examination indicates that his lower extremities were abnormal 
and that an orthopedics consultation was requested for his right 
knee.  X-rays of the right knee were; however, negative for 
pathology.  In his July 1971 report of medical history, he 
reported a history of "trick or locked knee" and stated that 
his right knee was painful.  He also reported fractured his right 
leg as a child, but it is unclear whether his injuries involved 
the right knee. 

There is also evidence that the Veteran experienced right knee 
problems in service.  His service treatment records reveal that 
he was treated for right knee pain in August 1974.  In May 1976, 
he injured his knee when he was hit from the side while playing 
basketball.  There was tenderness to the medial superior patella 
and slight swelling.  He was diagnosed as having a muscle strain 
of the right knee.  He was also treated for right knee pain in 
August 1988.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2009).

An examination is needed to obtain an opinion as to whether the 
Veteran's current right knee disability was incurred or 
aggravated by active service or is otherwise related to service. 

In December 2005, the RO denied the Veteran's claim for an 
increased rating for traumatic arthritis of the left knee.  In 
November 2006, the Veteran submitted a statement to the RO in 
which he stated that he had submitted medical information to 
support his NOD with the RO's findings concerning his left knee.  
The Veteran's statement is construed as an NOD with the December 
2005 rating decision.  An SOC has not been issued as it relates 
to this issue.  38 U.S.C.A. § 7105(a).  The Board is required to 
remand this issue for issuance of the necessary SOC.  Manlicon v. 
West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue an SOC as to the issue 
of entitlement to an increased rating for 
traumatic arthritis of the left knee.  This 
issue should not be certified to the Board 
unless a sufficient substantive appeal is 
submitted. 
 
2.  Schedule the Veteran for a VA 
examination to determine whether the 
current right knee disability was incurred 
or aggravated in service.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current right knee disability clearly and 
unmistakably pre-existed service and, if 
so, whether the disability was clearly and 
unmistakably not aggravated (underwent a 
permanent increase in disability) by active 
service beyond the normal progression of 
the disease. 

If the current right knee disability did 
not clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current right knee disability, in 
whole or part, had its onset in service, is 
related to his in-service right knee 
conditions, or is otherwise the result of a 
disease or injury in service.  

The examiner should note the reports of an 
in-service right knee injury and treatment 
for right knee complaints.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


